DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/2020 has been entered.
Response to Arguments
Applicant’s arguments, filed 12/28/2020, with respect to the rejections of claims 11 and 14--which corresponds to currently amended claim 11--under 35 U.S.C. 102 set forth in the Final Office Action have been fully considered and are persuasive (Remarks, pg. 7, para. 2). Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Benner et al. (US 2015/0027185 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (US 2010/0263424 A1), in view of Benner et al. (US 2015/0027185 A1), hereinafter ‘Madhavan’ and ‘Benner’.
Regarding claim 11: Madhavan discloses A system for removing flatness faults from a metal flat product, the system comprising:
a plurality of straightening rollers (top and bottom rows of rollers 1010, fig. 10) disposed on opposite sides of the flat product (20C),
wherein at least two interacting of the straightening rollers (top and bottom rows of 1010) that are disposed on opposite sides of the flat product (20C) have in each case at least three individually adjustable part-rollers that are disposed so as to be axially neighboring one another (the four top rollers and four bottom rollers are the part-rollers that form the at least two interacting straightening rollers); and
a plurality of adjustment units (1020, fig. 10), a respective one of the plurality of adjustment units being dedicated to a respective one of the part-rollers (each of the upper and 
wherein the plurality of adjustment units (1020, fig. 10) includes adjustment units that are assigned to axially external part-rollers (left-most and right-most pairs of part-rollers 1010, fig. 10) of one of the two interacting straightening rollers (top and bottom rows of rollers), wherein at least the adjustment units assigned to the axially external part-rollers each have at least one pivot unit (piston rods of 1020 and axles of part-rollers 1010 form pivot units) by which the respective part-roller (1010) is [actively] adjustable so as to be inclined to a longitudinal central axis of the one of the two straightening rollers (see fig. 10).
Madhavan does not disclose that the angle of inclination of the external part-rollers are passively adjustable by the pivot units, since Madhavan discloses that the angle of the part-rollers (1010, fig. 10) is adjusted by the hydraulic adjustment units (1020) ([0073], “links 1020… are linearly adjustable to achieve a desired force and forming pressure; [0062], “The length of a link can be adjusted by a hydraulic cylinder”). 
However, Benner teaches an apparatus for straightening (including flattening) metal strips (Abstract) having external part-rollers (left-most and right-most part-rollers 5) that are actively adjustable vertically via adjustment units (hydraulic actuators 2), and the angle of inclination of the external part-rollers is passively adjustable due to the pivoting of bearing sections (3) relative to the adjustment units (2) (see fig. 1, 3-4; para. [0031]).

Regarding claim 13, which depends on claim 11: Madhavan discloses wherein at least one of the adjustment units (1020, fig. 10) has at least one mechanical actuator, electromechanical, pneumatic, or hydraulic actuator ([0073], “links 1020… are linearly adjustable to achieve a desired force and forming pressure; [0062], “The length of a link can be adjusted by a hydraulic cylinder or by a threaded screw mechanism”).
Regarding claim 15, which depends on claim 11: the combination of Madhavan and Benner set forth in claim 11 above is silent regarding wherein at least one of the adjustment units has at least one wedge lifting unit.
However, Benner further teaches that the adjustment units (2) can be wedge lifting units ([0008], “wedge-controlled…actuators”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulic actuators provided by Benner in claim 11 above with wedge-controlled actuators, since Benner teaches that wedge-
Regarding claim 16, which depends on claim 11: Madhavan discloses wherein at least one of the part-rollers (1010, fig. 10) at least at one axial end portion has an external diameter reduction ([0043], “a particular roller can have a contoured profile that may include a taper, a crown or dish-shaped configuration”).
Regarding claim 17, which depends on claim 11: Madhavan discloses wherein the interacting straightening rollers (upper and lower rows of part-rollers 1010) that comprise the part-rollers (1010) are disposed so as to be mutually offset (see fig. 1, 10) or not mutually offset in relation to a processing direction (5, fig. 1) of the flat product (20A) through the system.
Regarding claim 18, which depends on claim 11: Madhavan discloses at least one electronic controlling and/or regulating system that in terms of signaling is connected to the adjustment units ([0038] – [0042], force applied by a particular roller can be controlled by a processor) and arranged for actuating the adjustment units dependent on a respective quality and position of the flatness faults of the flat product so that straightening, bend-pressing, or combined straightening and bend-pressing is selectively carried out ([0039]).
Regarding claim 20, which depends on claim 11: Madhavan discloses A method for removing flatness faults from a metal flat product ([0038] – [0042], Madhavan discloses controlling the force applied by each roller using a processor and sensors to achieve uniformity in the product), comprising the step of carrying out bend-pressing (see fig. 10) using the straightening system according to claim 11, as follows:

a plurality of straightening rollers (top and bottom rows of rollers 1010, fig. 10) disposed on opposite sides of the flat product (20C),
wherein at least two interacting of the straightening rollers (top and bottom rows of 1010) that are disposed on opposite sides of the flat product (20C) have in each case at least three individually adjustable part-rollers that are disposed so as to be axially neighboring one another (the four top rollers and four bottom rollers are the part-rollers that form the at least two interacting straightening rollers); and
a plurality of adjustment units (1020, fig. 10), a respective one of the plurality of adjustment units being dedicated to a respective one of the part-rollers (each of the upper and lower rollers 1010) of each straightening roller (top and bottom rows of rollers 1010, fig. 10), the adjustment units being configured to actively adjust positions of the respective part-rollers (vertical position adjustment units 1020, [0073]; [0038] – [0042], force applied by a particular roller can be controlled by a processor),
wherein the plurality of adjustment units (1020, fig. 10) includes adjustment units that are assigned to axially external part-rollers (left-most and right-most pairs of part-rollers 1010, fig. 10) of one of the two interacting straightening rollers (top and bottom rows of rollers), wherein at least the adjustment units assigned to the axially external part-rollers each have at least one pivot unit (piston rods of 1020 and axles of part-rollers 1010 form pivot units) by which the respective part-roller (1010) is [actively] adjustable so as to be inclined to a longitudinal central axis of the one of the two straightening rollers (see fig. 10).

However, Benner teaches an apparatus for straightening (including flattening) metal strips (Abstract) having external part-rollers (left-most and right-most part-rollers 5) that are actively adjustable vertically via adjustment units (hydraulic actuators 2), and the angle of inclination of the external part-rollers is passively adjustable due to the pivoting of bearing sections (3) relative to the adjustment units (2) (see fig. 1, 3-4; para. [0031]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment units (1020) and part-rollers (1010) of Madhavan with the adjustment units (2), bearing sections (3) and part-rollers (5) of Benner. One of ordinary skill in the art would have been motivated to make said substitution to obtain the benefit of manufacturing cost reduction since only a single actuator is required for the adjustment unit, and to reduce the complexity of control of the adjustment of the part-rollers since said substitution allows for the angle of the part-rollers to be passively adjustable, which eliminates the need for a complex controller configured to independently control two actuators for each part-roller as required by Madhavan.
Regarding claim 21, which depends on claim 11: the combination of Madhavan and Benner set forth in claim 11 teaches wherein the at least one pivot unit includes a rocker (bearing section 3, fig. 1, provided by Benner) pivotable about an axle that is parallel to a .
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, as exemplified by Madhavan, Benner, and Katou (US 2016/0354820 A1), fails to anticipate or render obvious in combination the limitations of claim 22 in combination with the other limitations of claims 11 and 21 from which claim 22 depends.
Claim 22 recites “wherein the at least one pivot unit further includes compression springs arranged so as to act on the rocker so that when the rocker pivots from a first position the springs generate a restoring force to urge the rocker back to the first position”.
The combination of Madhavan and Benner set forth in claim 11 above cannot be modified with the springs of Katou, as doing so would require a modification of the teaching reference of Benner, and it is improper to propose modifying the teaching reference. Further, a combination of Madhavan and Katou, or Benner and Katou, would not yield the invention of claim 11, let alone the invention of claim 22.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katou (US 2016/0354820 A1); fig. 2-4 are considered pertinent to claim 22
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725